--------------------------------------------------------------------------------

Exhibit 10.2


AMCOL INTERNATIONAL CORPORATION
2010 CASH INCENTIVE PLAN


1.             Purpose. The purpose of the AMCOL International Corporation 2010
Cash Incentive Plan (the “Plan”) is to provide performance-based incentive cash
compensation to executive officers and other selected key employees of AMCOL
International Corporation (the “Company”) and its subsidiaries, in order to
promote the growth, performance and success of the Company.


2.             Administration.


2.1           The Committee. The Plan will be administered by the Compensation
Committee of the Company’s board of directors (the “Committee”).


2.2           Responsibility and Authority of the Committee. Subject to the
provisions of the Plan, the Committee, acting in its discretion, will have
responsibility and authority to (a) select the individuals who may participate
in the Plan, which individuals shall be executive officers or other key
employees of the Company or its subsidiaries, (b) prescribe the terms and
conditions of each participant’s award and make amendments thereto, (c)
determine whether and the extent to which performance goals have been met, (d)
construe, interpret and apply the provisions of the Plan and of any agreement or
other document evidencing an award made under the Plan, and (e) make any and all
determinations and take any and all other actions as it deems necessary or
desirable in order to carry out the terms of the Plan. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including the Company, its shareholders
and any person granted an opportunity under the Plan.


3.           Performance-Based Compensation Opportunities.


3.1           General. Each award made under the Plan will represent the right
to receive incentive cash compensation upon the achievement of specific
objective target performance goals that are established by the Committee in
writing and communicated to the recipient of the award by the 90th day of the
applicable performance period or, if earlier, before 25% of the applicable
performance period has elapsed. The Committee will determine the performance
period applicable to an award. Subject to the requirements of the Plan and
applicable law, each award will contain such other terms and conditions as the
Committee, acting in its discretion, may prescribe.


3.2           Performance Goals. The amount, if any, payable to a participant
with respect to an award will depend upon whether and the extent to which the
performance goal(s) of the award are achieved during the applicable performance
period. Performance goals may be established periodically and on a
corporate-wide basis and/or with respect to operating units, divisions,
subsidiaries, acquired businesses, minority investments, partnerships or joint
ventures. The Committee may establish different levels of payment under an award
to correspond with different levels of achievement of performance goals
specified in the award. Awards may contain more than one target performance
goal. Multiple performance goals contained in an award may be aggregated,
weighted, expressed in the alternative or otherwise specified by the Committee.
The level or levels of performance specified with respect to a performance goal
may be expressed in absolute terms, as objectives relative to performance in
prior periods, as an objective compared to the performance of one or more
comparable companies or an index covering multiple companies, or otherwise as
the Committee may determine. Notwithstanding anything to the contrary contained
in the Plan, the performance goals under any award must be objective and must
otherwise meet the requirements of Section 162(m) of the Internal Revenue Code
of 1986 (the “Code”).

 
1

--------------------------------------------------------------------------------

 

3.3           Business Criteria for Performance Goals. Target performance goals
may be based upon one or more objective business criteria that apply to the
individual participant, one or more business units or subsidiaries or the
Company as a whole. The business criteria shall be as follows, individually or
in combination: (i) return on capital employed; (ii) earnings per share; (iii)
net sales; (iv) net earnings; (v) operating profit; (vi) expense control; (vii)
working capital relating to inventory and/or accounts receivable; (viii)
operating margin; (ix) share price performance; (x) implementation or completion
of critical projects; (xi) return on equity; (xii) return on assets; and (xiii)
earnings before interest, taxes, depreciation and amortization. The Committee,
in its discretion, may, within the time prescribed by Section 162(m) of the
Code, adjust or modify the calculation of performance goals for a performance
period in order to prevent the dilution or enlargement of the rights of
participants (i) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development, or (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.


3.4           Adjustments. The Committee may reduce or eliminate an award made
under the Plan for any reason, including, without limitation, changes in the
position or duties of a participant during or after a performance period,
whether due to termination of employment (including death, disability,
retirement, voluntary termination or termination with or without cause) or
otherwise.


3.5           Certification. Following the completion of the performance period
applicable to an award, the Committee shall determine and shall certify in
writing whether and the extent to which the performance goal(s) under the award
have been achieved, as well as the amount, if any, payable to the participant as
a result of such achievement(s), which determination(s) and certification(s)
shall be subject to and shall be made in accordance with the requirements of
Section 162(m) of the Code.


3.6           Payment of Amounts Earned. Subject to such deferral and/or other
conditions as may be permitted or required by the Committee, cash amounts earned
under an award will be paid or distributed as soon as practicable following the
Committee’s determination and certification of such amounts but in no event
later than the 15th day of the third month following the end of the Company’s
fiscal year during which the award is no longer subject to a “substantial risk
of forfeiture” within the meaning of Section 409A of the Code.


3.7           Maximum Annual Amount Payable to a Participant. Notwithstanding
anything to the contrary contained herein, no individual may earn more than two
million dollars ($2,000,000) in any calendar year pursuant to an award made to
such individual under the Plan.


3.8           Deferral. Notwithstanding anything contained herein to the
contrary, if permitted under Section 409A of the Code, in the event that all or
a portion of an incentive award shall be ineligible for treatment as “qualified
performance-based compensation” under Section 162(m) of the Code, the Company,
in its sole discretion, shall have the right, with respect to any participant
who is a “covered employee” under Section 162(m) of the Code, to defer, in whole
or in part, such participant’s receipt of payment of his or her incentive award
that the Company reasonably anticipates would not be deductible by reason of
Section 162(m) of the Code until either (i) the Company’s first fiscal year in
which the Company reasonably anticipates, or should reasonably anticipate, that
deductibility of the payment will not be limited by Section 162(m) of the Code,
or (ii) the period beginning with the date of the participant’s “separation from
service” (within the meaning of Section 409A of the Code) and ending on the
later of the last day of the Company’s fiscal year that includes the separation
from service or the fifteenth day of the third month following the separation
from service; provided that all other scheduled payments of deferred
compensation (as defined in Section 409A of the Code) to the same participant
that could be deferred in order to insure their deductibility under Section
162(m) of the Code are also deferred.

 
2

--------------------------------------------------------------------------------

 

Where the payment is delayed to a date on or after the participant’s separation
from service, the date that is six months after the separation from service of a
participant shall be substituted for the date of the participant’s separation
from service in clause (ii) of the preceding sentence if the participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code.
No election may be provided a participant with respect to the timing of any
payment that is delayed under this Section 3.8.


4.             Non-transferability. No interest in or under an award made or a
payment due or to become due under the Plan may be assigned, transferred or
otherwise alienated other than by will or the laws of descent and distribution,
and any attempted assignment, alienation, sale, transfer, pledge, encumbrance,
charge or other alienation of any such interest shall be void and unenforceable.


5.             No Right to Continued Employment. No award and nothing contained
in the Plan or in any document relating to the Plan shall confer upon an
eligible employee or participant any right to continue as an employee of the
Company or a subsidiary or constitute a contract or agreement of employment.


6.             Withholding Taxes. The Company (or the relevant subsidiary or
affiliate) shall have the right to deduct from all payouts of opportunities
hereunder any federal, state, local or foreign taxes required by law to be
withheld with respect to such payouts.


7.             Amendment and Termination. The board of directors of the Company
may amend the Plan at any time and from time to time. Any such amendment may be
made without approval of the Company’s shareholders unless and except to the
extent such approval is required in order to satisfy the shareholder approval
requirements of Section 162(m) of the Code. The Company’s board of directors may
terminate the Plan at any time.


8.             Unfunded Plan. The Plan shall be unfunded. The Company shall not
be required to establish any special or separate fund or to make any other
segregation of assets to assure the payout of any award under the Plan.


9.
Clawbacks.



9.1           General. Notwithstanding any other provision of this Plan to the
contrary, all awards granted to a Participant under this Plan shall be subject
to the provisions of this Section 9 unless there is an employment or other
agreement in effect with the Participant governing clawbacks that applies to
awards under this Plan.


9.2           Effect of Financial Restatement. In the event of a restatement of
the Company’s previously issued financial statements, the Committee will review
the circumstances regarding the restatement and all awards outstanding during
any part of the time periods restated. If the Committee determines that a
restatement is required due in whole or in part to the failure of a Participant
to act reasonably and the Participant was paid or distributed an award that
included within the applicable performance period any portion of the time
periods restated, the Participant shall forfeit and repay to the Company any
amounts paid or distributed in connection with such award in excess of what the
Participant would have been paid or distributed absent the restated financial
statements.


10.
Miscellaneous.



10.1         Governing Law. The Plan and any award made under the Plan shall be
subject to and construed in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable federal
law.

 
3

--------------------------------------------------------------------------------

 

10.2         Section 162(m) of the Code. It is intended that amounts payable
pursuant to awards made under the Plan shall constitute “qualified
performance-based compensation” and thus be exempt from the annual $1 million
limitation on the deductibility of executive compensation. The Plan and each
award made under the Plan will be interpreted, construed and applied
accordingly.


10.3         Effective Date. Subject to its approval by the shareholders, the
Plan shall be effective as of January 1, 2010 and shall remain effective until
the first annual meeting of shareholders in the 2015 fiscal year, subject to the
right of the board of directors of the Company to terminate the Plan. Any award
made under the Plan prior to approval of the shareholders shall be effective as
of the date made (unless the Committee specifies otherwise at the time an award
is made), but no award may be paid out prior to approval of the Plan by the
shareholders. In addition, if the shareholders fail to approve the Plan, any
award made under the Plan shall be cancelled. The performance criteria specified
in the Plan shall be resubmitted for shareholder approval as and when required
by Treasury Department regulations in order to ensure compliance with the
shareholder approval requirements of Section 162(m) of the Code on an ongoing
basis.
 
 
4

--------------------------------------------------------------------------------